Case i2terriiReuiTsS Dammit’. FimiC2@s2 Rapeiafi

(Veer

ih
aes

>
co)
See”

  

U.S. Department of Justice

United States Attorney
Southern District of New York

 

By ECF

Honorable Laura Taylor Swain
United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

February 4, 2021

MEMO ENDORSED

 

Re: United States v. Gundersen, 21 Cr. 69 (LTS)

Dear Judge Swain:

As the Court is aware, the above-captioned case has been assigned to this Court. The parties

have conferred and are available for an arraignment and initial pretrial conference on either March
1, 2021 at noon, or March 3, 2021 at 11:00 a.m. Counsel for the defendant has indicated that he
expects the defendant will consent to proceed remotely for that conference, and that the defendant
prefers to appear by telephone.

The Government respectfully requests that the Court exclude time between today and the
date of the initial pretrial conference, pursuant to 18 U.S.C. § 3161(h)(7)(A). The ends of justice
served by granting such exclusion outweigh the best interest of the public and the defendant in a
speedy trial, for at least two reasons. First, the exclusion will provide time for defense counsel to
review discovery with his client; the Government expects to make a substantial initial production
as soon as an appropriate confidentiality order is executed. Second, the exclusion will permit the
parties to continue to discuss a possible pretrial resolution of this case. Counsel for the defendant
has consented to this request on behalf of his client.

The application is granted. The Court will issue a Respectfully submitted,
separate order scheduling the initial pre-trial conference

for March 1, 2021, at 12:00 pm. The Court finds AUDREY STRAUSS
pursuant to 18 U.S.C. § 3161(h)(7)(A) that the ends of United States Attorney

justice served by an exclusion of the time from today’s
date through March 1, 2021, outweigh the best interests of
the public and the defendant in a speedy trial for the
reasons stated above.

DE#8 resolved.
SO ORDERED.
Dated: 2/5/21

/s/ Laura Taylor Swain, USDJ

cc: Daniel Bibb, Esq.

By:

Southern District of New York

ee

Thomas McKay Aline Flodr /

Paul Monteleoni
Assistant United States Attorneys
Tel: (212) 637-2268
